United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-51055
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MAJOR DOYAL BURSEY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A:03-CR-127-ALL-H
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Major Doyal Bursey appeals his guilty-plea conviction

for possession with intent to distribute cocaine base.

He argues that the district court erred in denying his motion

to dismiss the indictment for violation of the Speedy Trial Act.

The Government contends that Bursey waived the Speedy Trial Act

issue by entering an unconditional guilty plea.

     In this circuit, “a speedy trial violation is a

non-jurisdictional defect waived by a guilty plea.”     United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-51055
                               -2-

States v. Bell, 966 F.2d 914, 915 (5th Cir. 1992).   By entering

an unconditional guilty plea, Bursey has waived his right to

appeal the district court’s denial of his motion to dismiss the

indictment for violation of the Speedy Trial Act, and this court

may not consider the merits of his appeal.   See id. at 916-17.

     AFFIRMED.